Citation Nr: 0115341	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  01-01 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than November 3, 
1999, for the grant of entitlement to Dependency and 
Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from May 1967 to 
November 1968.  He died in December 1989.  The appellant is 
his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for the cause of the 
veteran's death, assigning an effective date of November 3, 
1999.  The appellant appealed that decision, seeking an 
earlier effective date.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.  He died in December 1989, due to 
cardiopulmonary arrest as a result of adenocarcinoma of the 
lung.

2.  The Agent Orange Act of 1991, Public Law No. 102-4, 
codified at 38 U.S.C.A. § 1116, liberalized the requirements 
for the grant of service connection for certain diseases 
associated with exposure to certain herbicide agents.  A 
liberalizing amendment, 38 C.F.R. § 3.309, was issued 
effective June 9, 1994, establishing a presumption of service 
connection for respiratory cancers, including lung cancer, 
for veterans exposed to herbicide agents in service.

3.  The appellant's claim seeking DIC, based upon service 
connection for the cause of the veteran's death, was received 
on November 3, 1999.

4.  Entitlement to DIC was granted by the RO in a March 2000 
rating action effective from November 3, 1999, the date of 
the claim, based upon the provisions of the Agent Orange Act 
of 1991 and the amended regulations which became effective in 
June 1994. 


CONCLUSION OF LAW

The legal criteria are met for the award of DIC benefits 
effective from November 3, 1998, but no earlier.  38 U.S.C.A. 
§§ 5110, 7105 (West 1991); 38 C.F.R. §§ 3.114, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks an effective date prior to November 3, 
1999, for the grant of entitlement to DIC.  She maintains 
that the proper effective date should be December 1989, the 
month in which the veteran's death occurred.  She argues that 
she was not properly and timely informed of the enactment of 
the Agent Orange Act and of her potential entitlement to DIC 
under that Act at the time of the veteran's death. 

Factual Background

A review of the veteran's DD Form 214 reflects that he served 
on active duty in the Republic of Vietnam during the Vietnam 
era.

Of record is a certificate of marriage, indicating the 
appellant married the veteran in September 1985.  The 
veteran's death certificate indicates he died in December 
1989.  The immediate cause of death was cardiopulmonary 
arrest due to adenocarcinoma of the right lung.  

The appellant's claim seeking service connection for the 
cause of the veteran's death was received on November 3, 
1999.

By rating action of March 2000, the RO granted entitlement to 
service connection for the cause of the veteran's death, 
based upon a finding that the veteran was exposed to Agent 
Orange during service and the fact that he died lung cancer, 
for which service connection is warranted under 38 C.F.R. 
§ 3.309, governing diseases subject to presumptive service 
connection.

Pertinent Law and Regulations

The Agent Orange Act of 1991, Public Law No. 102-4, codified 
at 38 U.S.C.A. § 1116 (West 1991), liberalized the 
requirements for a grant of service connection in specific 
cases.  The statute established a presumption of service 
connection for certain diseases associated with exposure to 
certain herbicide agents as to veterans who served in the 
Republic of Vietnam during the Vietnam era.  The Agent Orange 
Act, and the implementing regulations subsequently issued by 
the Secretary of Veterans Affairs, liberalized the law and 
created a presumption of service connection for Vietnam 
veterans, presumed to have been exposed to herbicides in 
service, who developed certain diseases after service.  The 
Board notes that the governing regulation, 38 C.F.R. § 3.309, 
pertaining to presumptive service connection for diseases 
associated with exposure to certain herbicide agents, was 
amended effective on June 9, 1994, to include respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea). 
59 Fed. Reg. 29,723, 29,724 (1994).  

Generally, the effective date of an award of DIC which is 
based upon an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400(c)(2) (2000).  The effective 
date of an award of DIC for which application is received 
within one year of the date of the veteran's death shall be 
the first day of the month in which death occurred. 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(c) (2000).

It should also be noted that, once an effective date is 
established, actual payment of benefits may not begin until 
the first day of the next calendar month.  38 U.S.C.A. 
§ 5111(a) (West 1991); 38 C.F.R. § 3.31 (2000).

Section 5110(g) of title 38, United States Code, provides an 
exception to section 5110(a), which may be paraphrased as 
follows.  Where DIC is awarded pursuant to any congressional 
legislation or VA administrative issuance, the effective date 
of the award may be no earlier than the effective date of the 
legislation or administrative issuance.  No such award may be 
retroactive for more than one year from the date of 
application or the date of the administrative determination 
of entitlement, whichever is earlier.  38 U.S.C.A. § 5110(g) 
(West 1991).  The regulation implementing section 5110(g) 
provides that, if a claim is reviewed at the request of the 
claimant more than one year after the effective date of a 
change in law or VA issuance, benefits may be authorized for 
a period of one year prior to the date of receipt of such 
request.  38 C.F.R. § 3.114(a)(3) (2000).

Analysis

Preliminary Matters

Recent legislation, the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  In pertinent part, the new law provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence needed to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The new 
statute also enhances VA's obligation to notify a claimant of 
all feasible avenues of evidentiary development.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra.  See also Holliday v. Principi, 14 Vet. App. 280 
(2001); Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, VA has fully met its statutory obligations to 
the appellant under the Veterans Claims Assistance Act of 
2000.  The Board finds that there is sufficient evidence to 
render an equitable decision on the claim.  Moreover, given 
the facts of this case, the Board further finds that no 
reasonable possibility exists that any further assistance to 
the appellant would aid in substantiating her claim, nor has 
she identified any additional pertinent evidence which is not 
already of record.

In addition, because the resolution of this case turns purely 
upon a question of law, there would be no useful purpose 
served in remanding the matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
appellant.  The United States Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Discussion

The currently assigned effective date for the grant of 
entitlement to DIC is November 3, 1999, the date of receipt 
of the appellant's application therefor.  See 38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(c)(2) (2000).  It is 
clear that the appellant did not file a claim of entitlement 
to service connection for the cause of the veteran's death 
within one year of the date of his death, nor does she 
contend that she did so.  

Applying the laws and regulations governing the effective 
date of the appellant's claim, the Board finds that service 
connection for the veteran's cause of death due to lung 
cancer was granted on the basis of a liberalizing law or 
regulation.  In accordance with 38 C.F.R. § 3.114(a), DIC 
benefits may be authorized for a period of one year (and no 
more) prior to the date of receipt of the claim for DIC, 
which in this case was November 3, 1999.  This result would 
be consistent with the interpretation of the aforementioned 
effective-date provisions which has been articulated by the 
Court of Appeals for Veterans Claims.  See McCay v. Brown, 
9 Vet. App. 183 (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 
1997).

Accordingly, the Board concludes that, since the appellant 
filed her application for DIC on November 3, 1999, more than 
one year after the date of the 1991 legislation and the 1994 
amendments which liberalized the requirements for claims 
based upon herbicide exposure in Vietnam, to include 
respiratory cancers as among the presumptive disorders, the 
effective date for the grant of service connection should be 
one year prior to receipt of that application.  Accordingly, 
an effective date of November 3, 1998, is granted. 

With respect to the specific arguments advanced by the 
appellant, her primary contention is not that she filed a 
claim prior to November 1999, but that she was not adequately 
informed of the Agent Orange Act and its amendments to the 
law, and of her potential entitlement to DIC under that Act 
at the time of the veteran's death.  Accordingly, she argues 
that the proper effective date should be December 1989, the 
month in which the veteran died.  


The Board would respectfully observe that, even if there were 
a procedure in place to alert individuals of potential 
entitlement to specific benefits, VA could not have informed 
the appellant of the Agent Orange Act at the time of the 
veteran's death in 1989.  Statutes and regulations 
specifically providing for service connection of disability 
or death due to herbicide exposure in Vietnam did not exist 
until 1991, and it was not until 1994 that lung cancer was 
recognized (by law) as a disease for which presumptive 
service connection could be established as a result of 
exposure to Agent Orange during service.  It is therefore 
understandable that the appellant did not file a claim until 
thereafter. 

The Board points out that 38 U.S.C.A. § 7722 (West 1991) 
imposes a duty upon VA to notify members eligible veterans 
and dependents, upon separation, of their potential 
entitlement to VA benefits.  As interpreted by the Court of 
Appeals for Veterans Claims, those provisions require VA to 
inform individuals of their potential entitlement to VA 
benefits when (1) such individuals meet the statutory 
definition of "eligible veteran" or "eligible dependent," and 
(2) VA is aware or reasonably should be aware that such 
individuals are potentially entitled to VA benefits.  VA's 
duty to provide information and assistance to such 
individuals requires only such actions as are reasonable 
under the circumstances.  See VAOPGCPREC 17-95 (June 21, 
1995).

However, the General Counsel has determined that VA does not 
have any authority, apart from the Secretary's equitable 
authority under 38 U.S.C.A. § 503(a), to permit a retroactive 
award on the basis of VA's failure to provide notice under 
38 U.S.C.A.  § 7722.  VAOGCPREC 17-95, supra.  Thus, the 
Board would have no legal authority to remedy any breach of 
the duty to notify under 38 U.S.C.A. § 7722, even if such a 
breach were established.  This precedent opinion of the VA 
General Counsel is binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991); 38 C.F.R. § 14.507 (2000).

With respect to entitlement based upon equitable relief under 
38 U.S.C.A. § 503(a), the Board notes that it is without 
jurisdiction to review the Secretary's exercise of discretion 
under this section.  38 U.S.C.A. § 503(a) is a permissive 
statute which gives the Secretary the authority to provide 
equitable relief when he determines that benefits 
administered by VA were not provided because of an 
administrative error. The Court has held that authority to 
award equitable relief under 38 U.S.C.A. § 503(a) is 
committed to the discretion of the Secretary, and that the 
Board and the Court are without jurisdiction to review the 
Secretary's exercise of that discretion.  See McCay v. Brown, 
9 Vet. App. 183, 189 (1996). 

The Board notes that the Court of Appeals for the Federal 
Circuit has held that VA does have a duty to notify 
claimant's of their potential entitlement to VA benefits, but 
that this statutory duty cannot form a basis for establishing 
an earlier effective date if the required claim is not filed.  
38 U.S.C.A. § 7722; Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999).  However, in this case, no claim, either formal 
or informal, was filed prior to November 3, 1999.

In summary, the pertinent provisions of 38 U.S.C.A. § 5110 
expressly prohibit the payment of DIC benefits more than one 
year prior to an application therefor if such application is 
filed more than one year subsequent to a liberalizing law.  
The Board is not free to ignore these statutory provisions, 
regardless of the perceived equities in a given case.  
Moreover, the Board is bound in its decisions by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
Department.  See 38 C.F.R. § 7104(c) (West 1991).

Although it is regrettable in this case that the appellant 
did not learn sooner of her potential entitlement to DIC 
benefits, VA's failure to provide notice to the appellant of 
her potential entitlement to such benefits may not provide a 
basis for the Board to award retroactive benefits in a manner 
inconsistent with express statutory or regulatory 
requirements.  The Board is bound to follow the governing 
law, and, as discussed above, the statute and regulation 
applicable to this case do permit the Board to grant an 
effective date one year earlier than the date of the 
appellant's claim.  Accordingly an effective date of November 
3, 1998, is warranted for the grant of DIC.


ORDER

Entitlement to an effective date of November 3, 1998, for the 
appellant's entitlement to Dependency and Indemnity 
Compensation is granted.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

